Title: From Benjamin Franklin to Michael Hillegas, 25 March 1777
From: Franklin, Benjamin
To: Hillegas, Michael


Dear Sir,
Paris, March 25. 1777.
The Bearer M. de Bert de Majan, has been bred in the Military Line, and is esteemed here to be skilful in his Profession. As such he is recommended to me by the Count de Rochechouart, Lieutenant General in the King’s Armies. He is desirous of entring into our Service in America, the Grenadier Regiment of Colmar, in which he was a 2d. Lieutenant, being disbanded. I do all I can to dissuade foreign Officers from going over, knowing the Difficulty of placing them there; but the Desire in some is too strong to be overcome by Reason. You can have no Conception of the Numbers that are continually applying, to be sent thither, and whom I am oblig’d to refuse, as they generally want Advance-money, and a Promise of Commissions, which I am not empower’d to give. This Gentleman goes at his own Expence; and as he speaks German, I thought it more likely that he might on that Account find Employment. I have therefore consented to give him a Letter of Introduction, acquainting him at the same time that I could promise him nothing. You are acquainted with that Language, and I therefore beg leave to introduce him to you, and to recommend him to those Civilities which his Zeal for our Cause, and his Character as a Gentleman of Family and personal Merit, besides his being a Stranger, undoubtedly entitle him to. You will also be so good as to present him to the Board of War. With great and sincere Esteem, I have the Honour to be Sir, Your most obedient and most humble Servant
B F.
Michael Hillegas Esqr Treasurer to the United States of America
